Citation Nr: 1124910	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-36 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rate of payment in excess of 50 percent of the maximum amounts payable for educational assistance benefits under Chapter 33, Title 38, United States Code.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to January 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran served on active duty from January 31, 2002 to January 31, 2006.

2.  In accordance with the provisions of his Loan Repayment Program (LRP), the Veteran served a three year period of obligated active duty service from January 31, 2002 through January 31, 2005.

2.  The Veteran's aggregate length of creditable active duty service after September 10, 2001 for educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) purposes is from February 1, 2005 through January 30, 2006, a total of 364 days.


CONCLUSION OF LAW

The criteria for a rate of payment in excess of 50 percent of the maximum amounts payable for educational assistance benefits under the Post-9/11 GI Bill have not been met.  10 U.S.C.A. Chapter 109 (West 2002 & Supp. 2010); 38 C.F.R. § 21.9505, 21.9640 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory and regulatory notice and duty to assist provisions are not applicable in this case because the issue presented is solely one of statutory interpretation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 21.32, 21.33 (2010).  The Veterans Claims Assistant Act of 2000 (VCAA) has no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Specifically, this case concerns the effect of the Veteran's participation in an LRP under 10 U.S.C.A. Chapter 109.  He does not contest his LRP participation.  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.

The amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 C.F.R. § 21.9640.  The percentage of maximum amounts payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty service; 50 percent with at least 6 months, but less than 12 months, of creditable active duty service; 60 percent with at least 12 months, but less than 18 months, of creditable active duty service; 70 percent with at least 18 months, but less than 24 months, of creditable active duty service; 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; and 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 C.F.R. § 21.9640(a).  For the 40 percent, 50 percent, 60 percent, and 70 percent creditable active duty service calculations, entry level and skill training is excluded.  Id. at Note 1.  For the 80 percent, 90 percent, and 100 percent creditable active duty service calculations, entry level and skill training is included.  Id. at Note 2.  If the creditable active duty service criteria are met for both the 70 percent and 80 percent criteria, the maximum percentage of 70 must be applied.  Id. at Note 3.

Active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 (West 2002).  38 C.F.R. § 21.9640.  Active duty does not include:

(1) Full-time National Guard Duty performed under 32 U.S.C. orders;
(2) Any period during which the individual-
(i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians;
(ii) Served as a cadet or midshipmen at one of the service academies; or
(iii) Served under the provisions of 10 U.S.C. § 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve;
(3) A period of service-
(i) Required by an officer pursuant to an agreement under 10 U.S.C. § 2107(b);
(ii) Required by an officer pursuant to an agreement under 10 U.S.C. §§ 4348, 6959, or 9348;
(iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or
(iv) Counted for purposes of repayment of an education loan under 10 U.S.C. Chapter 109; or
(4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. Chapter 30 or 10 U.S.C. Chapter 1606 or 1607.

38 C.F.R. § 21.9505.

Of the above exceptions to active duty for the purposes of 38 C.F.R. § 21.9640, the one that is relevant to the claim on appeal is a period of service required for purposes of repayment of an education loan under 10 U.S.C. Chapter 109.  See 38 C.F.R. § 21.9505(3)(iv).

The evidence of record shows that the Veteran served on active duty from January 31, 2002, to January 31, 2006.  

In response to the RO's inquiry, the Department of Defense (DoD) reported that the Veteran had enlisted under an LRP.  In accordance with the provisions of his LRP, he served a three year period of obligated active duty service from January 31, 2002 to January 31, 2005.  The Veteran's aggregate length of creditable active duty service after September 10, 2001 for Post-9/11 GI Bill purposes is from February 1, 2005 through January 30, 2006, a total of 364 days.

In his July 2010 substantive appeal, the Veteran acknowledged his LRP participation.

Military service prior to September 11, 2001 is excluded for calculating the Veteran's aggregate length of creditable active duty service.  38 C.F.R. § 21.9640.  Thus, the Veteran's total period of relevant active duty service is from January 31, 2002, to January 31, 2006.  As noted above, DoD records demonstrate that in accordance with the provisions of the Veteran's LRP, he served a three year period of obligated active duty service from January 31, 2002 to January 31, 2005.  This period of obligated active duty service is specifically excluded from the definition of active duty for the purposes of 38 C.F.R. § 21.9640.  See 38 C.F.R. § 21.9505.  Essentially, the three year period of active duty service that the Veteran was obligated to serve due to his participation in the LRP does not count towards his creditable active duty service for the purposes of the Post-9/11 GI Bill.  Thus, the Veteran's period of active duty service from January 31, 2002 to January 31, 2005, must be deducted from his total period of relevant active duty service to determine the aggregate length of his creditable active duty service after September 10, 2001.  The remaining period of the Veteran's credible active duty service, from February 1, 2005 through January 30, 2006, totals 364 days.  This period is equivalent to more than six months, but less than 12 months of active duty service.  Accordingly, the Veteran's percentage of maximum amounts payable is 50 percent.  38 C.F.R. § 21.9640(a).  As such, a rate of payment in excess of 50 percent of the maximum amounts payable for educational assistance benefits under the Post-9/11 GI Bill is not warranted.

The Board recognizes the Veteran's extended period of honorable active duty service in support of our nation.  However, the applicable laws and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The Board is without authority to disregard the applicable laws, notwithstanding the Veteran's years of commendable service.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefits.

As the regulations state that active duty service performed as part of an LRP obligation does not count as creditable active duty service for the purposes of the Post-9/11 GI Bill, the Veteran's percentage of maximum amounts payable cannot be in excess of 50 percent.  


ORDER

A rate of payment in excess of 50 percent of the maximum amounts payable for educational assistance benefits under the Post-9/11 GI Bill is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


